              EXHIBIT 1

                        Part 4




Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 1 of 45
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                               Page 1 of 44




    Home            Moments                                                                                      Have an account? Log in
                                                                        pretzel crisps since:2018-07-01 until:2018-07-31



 pretzel crisps since:2018-07-01 until:2018-07-31
 Top      Latest      People     Photos     Videos   News       Broadcasts                                                                        


                                                      Michael Justin @MichaelJustinWu · Jul 30                                                
   Search filters · Show
                                                      Replying to @melcparker94
                                                      *pretzel crisps
   New to Twitter?                                                                 1
   Sign up now to get your own
   personalized timeline!                             The Black Hair Diary @TheBHDblog · Jul 30                                               

                                                      -
                    Sign up                           #pretzels #pretz #pretzel #pretzelbites #pretzelday #pretzelcrisps #pretzellover
                                                      #pretzl #pretzeltime #pretzelpieces #pretzle #pretzellife #flavouredpretzels…
                                                      instagram.com/p/Bl3pbTrHGoD/…

   Worldwide trends                                               
   #BrasilViraHaddad
   174K Tweets                                        Pretzel Crisps® @PretzelCrisps · Jul 30                                       
   ‫وش_ﺗﻔﻛر_ﻓﻳﻪ_اﻻن‬#                                   There's no such thing as too much cheese; another excuse to take a snack break?
   43.3K Tweets                                       Okay! ow.ly/vO7U30kZWq5

   #TCMS5
   10.6K Tweets

   ‫ﺳﺑب_ﺳﮫرك_ﻟﻼن‬#
   3,252 Tweets

   ‫اﻟﻧﺻر_اﻟﻔﻳﺣﺎء‬#
   187K Tweets

   Cesar Sayoc
   396K Tweets

   borja iglesias
   1,726 Tweets

   Katherine Langford
   1,589 Tweets

   Espanyol
   20.1K Tweets                                            1          1            1

   Hugh Hewitt                                        Brooke Summers              @BrookeWUHU · Jul 30                                
   5,513 Tweets
                                                      Gluten Free Original - Pretzel Crisps® pretzelcrisps.com/flavor/gluten-… via
                                                      @PretzelCrisps where can I find these in my local area? It’s not listed on your
   © 2018 Twitter About Help Center Terms             site.
   Privacy policy Cookies Ads info
                                                                             Gluten Free Original - Pretzel Crisps®
                                                                             Gluten Free Original Pretzel Crisps® offer wholesome
                                                                             goodness & simple ingredients while providing gluten
                                                                             sensitive snackers a delicious & guilt free snack.
                                                                             pretzelcrisps.com



                                                           1                       1


                                                      costco_carts @CartsCostco · Jul 30                                           
                                                      Hunter Bay Big Sky Organic Arabica Coffee Beans, Snack Factory Organic Pretzel
                                                      Crisps, French's Classic Yellow Mustard

                                                                  



          Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 2 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                            Page 2 of 44



                                                               · Jul 30                                                                    
    Home         Moments                                                                              pretzels Have an account? Log in
                                                                      pretzel crisps since:2018-07-01 until:2018-07-31
                                                if you don’t like pretzel   crisps better than regular               i’m calling the cops on
                                                you

 pretzel crisps since:2018-07-01
                                until:2018-07-31
                                             5


                                                Pretzel Crisps® @PretzelCrisps · Jul 30                                                  
 Top    Latest     People    Photos   Videos   News
                                                Can't waitBroadcasts
                                                           for #snack time? We're stacking up a treat for today!                               
                                                instagram.com/p/Bl3CKeKFoNh/…

                                                                                1


                                                So Much Blood @SoMuchBloodJoe · Jul 30                                                   
                                                Not everything modern man seeks to improve is a failure.

                                                For example, pretzel crisps.

                                                             
                                                   @murdermallory · Jul 29                                                               
                                                pretzel crisps are soooo bomb

                                                             
                                                Jodi Danen, RDN @JodiDanenRD · Jul 29                                                    
                                                Living in Green Bay, Wisconsin, it's nealry impossible not to be a football fan.

                                                It’s in our blood, people here like to say we bleed green and gold. If you follow
                                                football... bit.ly/2F1PKQG #timetocrunch @pretzelcrisps @latejulyorganic
                                                #gamedayappetizer #tacodiprecipe




                                                             
                                                Megan @_meganarhunt · Jul 29                                                     
                                                Why do I always make the mistake of having crisps in bed.. I regret it later when
                                                I’m sleeping and I find a half eaten pretzel on my ass

                                                             
                                                i have 1k followers fuck you @stronkmang · Jul 29                                        
                                                Replying to @Jacquel86885277 @PretzelCrisps
                                                bot

                                                             
                                                Pretzel Crisps® @PretzelCrisps · Jul 29                                                  
                                                Pssst, your #snackbreak is calling!




        Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 3 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                          Page 3 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-07-01 until:2018-07-31



 pretzel crisps since:2018-07-01 until:2018-07-31
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          




                                                                 2             4


                                                Josh R @GnarpowJosh · Jul 29                                                             
                                                @PretzelCrisps paper bags would be nice #savetheplanet

                                                             
                                                skeleton girl dick @RichardCaridan · Jul 28                                              
                                                eatin a bag of pretzel crisps feelin like a fatass

                                                                               1


                                                Afiya The Diva @afiyathediva · Jul 28                                                    
                                                #NewSnackAlert! I had to stop myself from eating this combo. I love
                                                #SnackFactory’s #PretzelCrisps plain but this #BaconHabanero with some
                                                #TraderJoesRoastedGarlicHummus! Baby look!…
                                                instagram.com/p/BlzfeKDH2OR/…

                                                             
                                                Dr Jess Litman @JessLitman · Jul 28                                                      
                                                Me every night to my bag of pretzel crisps...


                                                  Tim Siedell 
                                                               @badbanana

                                                  Thank you but your services will not be needed tonight, resealable tab on the
                                                  Oreos package.


                                                                               1


                                                Chloe Alder @_chloealder_ · Jul 28                                             
                                                I was hungry so I went into my bf’s room for a snack and he had pretzel crisps
                                                and I ate a few and put them back and MY PHONE HAS ADS POPPING UP FOR
                                                PRETZEL CRISPS THIS IS A JOKE RIGHT!!!!! Help

                                                                               3


                                                scat @scatfloyd · Jul 28                                                                 
                                                Parranno with black truffle, pretzel crisps, smoked salmon, and Pinot Grigio




        Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 4 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                          Page 4 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-07-01 until:2018-07-31



 pretzel crisps since:2018-07-01 until:2018-07-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                     1                        19

                                                Show this thread

                                                Mauren McGalliard                         · Jul 28                               
                                                if you didn’t buy the pretzel crisps, don’t eat the pretzel crisps. welcome to my
                                                TED talk

                                                     1                        2


                                                Pretzel Crisps®                     · Jul 28                                             
                                                Replying to @Britt_Jack19
                                                Love the idea! We will pass it along to our team!

                                                            
                                                Amber @ BACQ                          · Jul 28                                           
                                                Snack Factory Pretzel Crisps 8-Pack as low as $4.39 ($0.55 Each)!
                                                bloglovin.com/blogs/become-a… on @bloglovin




                                                  Snack Factory Pretzel Crisps 8-Pack as low as $8.47 ($1.05 Each)! (B…
                                                  Become a Coupon Queen - Coupons, Saving Money and more Snack
                                                  Factory Pretzel Crisps 8-Pack as low as $8.47 ($1.05 Each)! These pretze...
                                                  bloglovin.com



        Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 5 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                         Page 5 of 44




    Home         Moments                                                                                 Have an account? Log in
                                                                  pretzel crisps since:2018-07-01 until:2018-07-31


                                                Amber @ BACQ                            · Jul 28                                        
 pretzel crisps since:2018-07-01  until:2018-07-31
                               Snack Factory Pretzel Crisps 8-Pack as low as $4.39 ($0.55 Each)!
                                                becomeacouponqueen.com/snack-factory-… #snackfactory #pretzelcrisps
                                                #garlicparmesan #snacks #amazon #subscribeandsave
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         




                                                            
                                                Brittany Jackson               · Jul 28                                                 
                                                @PretzelCrisps I wish you’d come out with a lime and sea salt pretzel!

                                                   1        
                                                Pretzel Crisps®                · Jul 28                                                 
                                                Name a better salty & sweet combo, we’ll wait. #RethinkYourIcecream
                                                #RethinkYourPretzel




                                                               2             5


                                                A Shimmering Belief                        · Jul 27                                     
                                                Replying to @IF_myrtle @justbreathettc




        Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 6 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                         Page 6 of 44



                                                I've got pretzel crisps and San Pelligrino and got sweet potato multi grain
    Home         Moments                                                                                  Have an account? Log in
                                                crackers #costco pretzel crisps since:2018-07-01 until:2018-07-31

                                                                               2
 pretzel crisps since:2018-07-01 until:2018-07-31
                                                Elizabeth Sande            · Jul 27                                          
                                                Pre-dinner snacks are important after a LONG week! My #appetizers aren’t pretty
 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                tonight but dinner will be   #doritos #crispex #pretzelcrisps #dip #adulting               
                                                #tgif




                                                                               1


                                                Billie Jo Ralston                    · Jul 27                                          
                                                Where are the pretzel crisps?!?!

                                                             
                                                Beth Medich                 · Jul 27                                                   
                                                @PretzelCrisps thanks for the follow, Pretzel & have a great Friday!




                                                             
                                                Pretzel Crisps®                   · Jul 27                                             
                                                Have snacks, will travel #PretzelTrips #PretzelCrisps
                                                instagram.com/p/BlvawVdFWc5/…

                                                                 1



        Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 7 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                         Page 7 of 44




    Home         Moments                      Pretzel Crisps®                     · Jul 27
                                                                  pretzel crisps since:2018-07-01            Have an account? Log in
                                                                                                  until:2018-07-31                      


 pretzel crisps since:2018-07-01 until:2018-07-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                                3            6


                                                Pretzel Crisps®                    · Jul 27                                             
                                                Replying to @dinoraaaaaaa
                                                If you are having trouble finding Honey Mustard & Onion, be sure to speak with a
                                                deli manager about getting some on the shelves!

                                                            
                                                Ryanne Smith                   · Jul 26                                       
                                                I'm in a committed relationship with snack factory brand garlic parmesan pretzel
                                                crisps

                                                                             1


                                                Dinora Romero                      · Jul 26                                             
                                                Went to 4 different stores just to look for honey mustard and onion
                                                @PretzelCrisps and haven’t found them. Tbh I’m disappointed but at least I
                                                picked up 2 other flavors. #determined #snackqueen

                                                     1      
                                                Moda Illustrated                      · Jul 26                                          
                                                Throw      to the coolest collab with @pretzelcrisps
                                                [Btw, I miss not melting as soon as I walk out the door #Miami be like         ]
                                                .
                                                .
                                                .
                                                #modaillustrated #tbt #fashionillustrator #fashionsketch…
                                                instagram.com/p/Blt1y1sHmtE/…

                                                                             2


                                                Jacquie Fisher-Wisor                          · Jul 26                                  
                                                Replying to @PretzelCrisps
                                                Omg These are the BOMB!!!

                                                     1                       1


                                                MyVirgoKitchen                      · Jul 26                                  
                                                Today’s salty and sweet gluten-free snack is sriracha and roasted garlic hummus,
                                                gluten-free pretzel crisps and red grapes. Happy snacking!
                                                .
                                                .
                                                .
                                                #instafood #instagood #foodporn #foodie… instagram.com/p/BltHKO5A6aD/…

                                                                             2



        Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 8 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                           Page 8 of 44




    Home         Moments                      Mel                pretzel ·crisps
                                                                             Jul 26                            Have an account? Log in
                                                                                   since:2018-07-01 until:2018-07-31                      

                                                free to send me all the flavors and I'll hype them because I have 3 bags currently
 pretzel crisps since:2018-07-01   until:2018-07-31
                               at home.

                                                                               2
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                           
                                                Show this thread

                                                Pretzel Crisps®                · Jul 26                                                   
                                                We've been going crazy for these buffalo sliders and we think you will too!
                                                ow.ly/jYr830kZWkn




                                                                2              7


                                                Pretzel Crisps®                      · Jul 26                                             
                                                Replying to @ianml15
                                                We're always here for you!

                                                                               1


                                                Pretzel Crisps®                      · Jul 26                                             
                                                Replying to @ElisabethEM227
                                                How rude!

                                                                               1


                                                Kevin Elizalde                 · Jul 25                                                   
                                                Replying to @Bohler_
                                                YEAH!!??? And I want Pretzel Crisps but WE CAN'T ALWAYS HAVE WHAT WE
                                                WANT CAN WE DANIEL!!!

                                                                               2


                                                Amanda♡                        · Jul 25                                             
                                                the day i quit pretzel crisps is the day i lose 10lbs, but today is not that day. and
                                                the half eaten packet in my pantry tells me tomorrow isn't it either...

                                                                               1


                                                Ian               · Jul 25                                                                
                                                .@PretzelCrisps thanks for being my Netflix and chill buddy




        Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 9 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                          Page 9 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-07-01 until:2018-07-31



 pretzel crisps since:2018-07-01 until:2018-07-31
 Top    Latest     People    Photos   Videos   News        Broadcasts                                                                        




                                                      1                       1


                                                Summar Winter                   · Jul 25                                                 
                                                Pretzel crisps are so good

                                                             
                                                Emily Miller             · Jul 25                              
                                                SOMEONE TOOK MY @PretzelCrisps AND I'M GOING TO HAVE A MELTDOWN.

                                                      1      
                                                Pretzel Crisps®                 · Jul 25                                                 
                                                We'll be enjoying some snack time right here today, thanks #PretzelTrips
                                                #PretzelCrisps instagram.com/p/BlqGXZ7FulH/…

                                                                              2


                                                Pretzel Crisps®                 · Jul 25                                                 
                                                Snacks as easy as ABC, 123? Yep ;)
                                                ow.ly/5vFV30kZWim




                                                                1             2


                                                jeff           · Jul 24                                                                  


       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 10 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                        Page 10 of 44



                                                Replying to @bigjimmurray
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-07-01 until:2018-07-31
                                                Try Cedars Everything flavor with pretzel crisps. Top notch combo

                                                             
 pretzel crisps since:2018-07-01 until:2018-07-31
                                                Elizabeth Estelle                     · Jul 24                                           
                                                If you need help starting on a goal BEGIN: Read here wp.me/p8m9Kn-bI
 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                Thanks for the follows @pretzelcrisps @three_whalestravel @growUrStartup
                                                                                                                                             
                                                @method_money @LifeZemplified @asliceofspice18 @avejoehustles
                                                @MrLeonardKim




                                                                              2


                                                45Y Music              · Jul 24                                                          
                                                Hey @PretzelCrisps, Thank you for the follow!

                                                             
                                                John Carelli              · Jul 24                                                       
                                                @PretzelCrisps big Homie would love to do a pretzel crisp commercial

                                                             
                                                Emily Miller                  · Jul 24                                        
                                                Bring me sushi and @PretzelCrisps I deserve self love after what this eyebrow
                                                plucking put me through.

                                                                              1


                                                Pretzel Crisps®                     · Jul 24                                             
                                                Replying to @LisaKauffman20
                                                Thanks for the love, Lisa!

                                                                              1


                                                Lisa Kauffman                         · Jul 24                                           
                                                Replying to @PretzelCrisps
                                                Love ' em. Only pretzel I eat       get 'em at Sam's club!



       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 11 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                        Page 11 of 44



                                                    1       
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-07-01 until:2018-07-31

                                                                                                                                         
                                                ¿Te agarró la tarde y no almorzaste?
 pretzel crisps since:2018-07-01 until:2018-07-31
                                                Date una vuelta por nuestros Wine Stores & Deli y busca tu #emparedado
                                                favorito!
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          
                                                   Puedes acompañarlo con unos crujientes Pretzel Crisps y un jugo Snapple,
                                                ¿qué te parece?




                                                                 2            2


                                                Oldface Magenta 1994                         · Jul 24                                    
                                                Nah the first thing I want is buffalo flavored pretzel crisps


                                                  Jake-O-Lantern @jakematthewlist
                                                  If she doesn’t call or text you when she’s drunk sorry but you’re not the one,
                                                  the first thing a girl wants when she’s drunk is her man
                                                  Show this thread


                                                                              14


                                                Shelby Neeley                    · Jul 24                                                
                                                Can I live off of pretzel crisps and red pepper hummus?

                                                    2                         3


                                                paige         · Jul 24                                                                   
                                                PRETZEL CRISPS IN ALFREDO SAUCE YALLLLLL

                                                                              1

                                                Show this thread

                                                Pretzel Crisps®                · Jul 24                                                  
                                                Campers, assemble your nutty snacks! #PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 12 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                       Page 12 of 44




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-07-01 until:2018-07-31



 pretzel crisps since:2018-07-01 until:2018-07-31
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         




                                                                1            103


                                                Create Kids Club                      · Jul 24                                 
                                                #sponsored This layered taco dip recipe has fewer calories and fat compared to
                                                other versions of this traditional chip dip, but keeps all the flavor!

                                                The perfect appetizer ... bit.ly/2F1PKQG #timetocrunch @pretzelcrisps
                                                @latejulyorganic #gamedayappetizer #tacodiprecipe




                                                           
                                                sarah schwartz                    · Jul 23                                    
                                                As punishment for eating pretzel crisps and strawberries for dinner I dropped
                                                half my bag of pretzel crisps on the floor. Not mad. I get it, and agree

                                                                             1


                                                Lauren             · Jul 23                                                             
                                                Hummus and Pretzel Crisps are the best combo

                                                           
                                                DANI                  · Jul 23                                                          
                                                pretzel crisps with hummus has become my go to snack

                                                           
                                                Meg               · Jul 23                                                              
                                                WANTED: Life coaches who can...
                                                -Keep me from binge eating my entire carb count in Pretzel Crisps
                                                -Help me stop crying at every episode of Queer Eye
                                                -Teach me how to get to work on time
                                                Call 678.999.8212 for inquiries

                                                                             3


                                                Pretzel Crisps®                    · Jul 23                                             



       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 13 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                        Page 13 of 44



                                                Replying to @ElisabethEM227
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-07-01 until:2018-07-31
                                                No judgement, we're addicted too!

                                                                              2
 pretzel crisps since:2018-07-01 until:2018-07-31
                                                Pretzel Crisps®                     · Jul 23                                             
                                                Replying to @DwainTracy
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          
                                                Our thoughts exactly!

                                                            
                                                One World      One Table                             · Jul 23                            
                                                Replying to @PretzelCrisps
                                                These truly are damn good. Perfect with soups and salads.

                                                                              1


                                                Pretzel Crisps®                  · Jul 23                                                
                                                Snack time: This Original Pretzel Crisps® classic




                                                    1            2            10


                                                Emily Miller                     · Jul 23                                                
                                                I need an industrial sized bag of Snack Factory @PretzelCrisps.
                                                I'm addicted and I don't care who knows it.
                                                Give me the crisps.

                                                    1                         2


                                                Tracy Dwain York                     · Jul 23                                            
                                                Replying to @PretzelCrisps
                                                @PretzelCrisps This is definitely the best way to get that same childhood feeling
                                                and the quick flavor flashback that we once had when living in our later years

                                                    1       
                                                Pretzel Crisps®                 · Jul 23                                   
                                                This is how you eat PB&J in Pretzel Crisps® sandwich form #RethinkYourPretzel
                                                instagram.com/p/Blk-mV-Fo7O/…

                                                    1                         1


                                                smilesnsunshine                       · Jul 23                                           
                                                Replying to @PretzelCrisps
                                                Pretzels are good pretzel crisps are imitation pretzels and too hard to bite.
                                                #hardtruth #imposterpretzels

                                                            
                                                Create Kids Club                       · Jul 22                                          



       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 14 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                        Page 14 of 44



                                                Living in Green Bay, Wisconsin, it's nealry impossible not to be a football fan.
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-07-01 until:2018-07-31



 pretzel crisps since:2018-07-01   until:2018-07-31
                               football... bit.ly/2F1PKQG #timetocrunch @pretzelcrisps @latejulyorganic
                               #gamedayappetizer      #tacodiprecipe


 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          




                                                            
                                                Jodi Danen, RDN                       · Jul 22                                 
                                                #sponsored This layered taco dip recipe has fewer calories and fat compared to
                                                other versions of this traditional chip dip, but keeps all the flavor!

                                                The perfect appetizer ... bit.ly/2F1PKQG #timetocrunch @pretzelcrisps
                                                @latejulyorganic #gamedayappetizer #tacodiprecipe




                                                                2             2


                                                Pretzel Crisps®                  · Jul 22                                                
                                                The perfect weather for a cold, portable, ice cream treat. #RethinkYourPretzel
                                                ow.ly/m05J30kZWec




                                                                3             4




        Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 15 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                          Page 15 of 44



                                                                             · Jul 21                                                      
    Home         Moments                                                                                      Have an account? Log in
                                                                     pretzel crisps since:2018-07-01 until:2018-07-31
                                                Replying to @PretzelCrisps
                                                I tried the bacon hanabero ones. Legit had to spit it in the garbage. Fuckin gross.
 pretzel crisps since:2018-07-01
                               
                                 until:2018-07-31
                                      
                                                Bloggpromoo                             · Jul 21                                           
 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                Replying to @PretzelCrisps
                                                Ohh i love these!!

                                                                                1


                                                Mia Torres                   · Jul 21                                                      
                                                @PretzelCrisps Garlic and Parm

                                                                                1


                                                Fitt and Fabulous            · Jul 21                                        
                                                Lunch isn't complete without #pretzelcrisps #thin #crispy #salty #olivehummus
                                                #hummusdip #nicelightsnack #raqfittandfabulous #raqfitt #eatsmart #eatclean
                                                instagram.com/p/BlgF1NenCAa/…

                                                            
                                                happy halleahween                       · Jul 21                                    
                                                literally all I ate yesterday was 2 string cheeses a piece of chicken and a piece of
                                                garlic toast but my breakfast today is a whole box of rice and some pretzel
                                                crisps, this is adulting ¯\_(ツ)_/¯

                                                                                2


                                                Mirko Drescher                    · Jul 21                                                 
                                                Pretzel Crisps von Snyders im Test! Fazit & Meinung trink-
                                                express.com/2018/07/21/pre…




                                                                                1


                                                Pretzel Crisps®               · Jul 21                                         
                                                “Buy me some pretzels and hotdog snacks, I don’t care if I never get back”…that’s
                                                how it goes, right?




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 16 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                        Page 16 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-07-01 until:2018-07-31



 pretzel crisps since:2018-07-01 until:2018-07-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                 2            10


                                                el bolso de ojos              · Jul 21                                                   
                                                Replying to @PretzelCrisps



                                                             
                                                Django Jane                  · Jul 20                                                    
                                                Replying to @Miss_Mielle @TieshaWatson and 2 others
                                                plum paste, beef & pork salami, everything crackers, pork and rabbit terrine,
                                                California Roquefort, truffle goat cheese, Grana Padano, raw honey, pretzel chips,
                                                and Natural 34 crisps.

                                                                              4


                                                Brian McGinnis                             · Jul 20                                      
                                                Replying to @chadillacdesert
                                                what is sex if not watching me go to town on pub cheese and pretzel crisps?

                                                     1       
                                                Diet Guru 2017                · Jul 20                                                   
                                                White Chocolate Peppermint Pretzel Crisps Recipe




                                                             
                                                Morgan Bailey                      · Jul 20                                              
                                                Nothing like @yaf lectures and laughing cow cheese with pretzel crisps




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 17 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                        Page 17 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-07-01 until:2018-07-31



 pretzel crisps since:2018-07-01 until:2018-07-31
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          




                                                                1             8


                                                Baking & Snack                        · Jul 20                                           
                                                Dollar sales of the pretzel category — twists, sticks, braids, crisps and
                                                sandwiches — are up 1.5%. ow.ly/Yc4K30l30nu #foodnews #pretzels




                                                                              1


                                                Pretzel Crisps®                  · Jul 20                                                
                                                #Rethink your traditional burger with this salmon & #PretzelCrisps patty!
                                                ow.ly/e8r830kZVWd




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 18 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                        Page 18 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-07-01 until:2018-07-31



 pretzel crisps since:2018-07-01 until:2018-07-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                5             5


                                                Jack Klipsch                  · Jul 20                                           
                                                Things I’ve been all about lately!
                                                I’ll Be Gone in the Dark, the movie Eighth Grade, the idea of getting in to Stephen
                                                King, and GARLIC PARMESAN PRETZEL CRISPS

                                                                              1


                                                costco_carts               · Jul 20                                           
                                                Snack Factory Organic Pretzel Crisps, Pierre Foods Chicken Sandwich, Crest 3D
                                                White Advanced Mouthwash, Kirkland Facial Tissue, Upright Boxes (12 boxes)

                                                            
                                                Thottie     Wasabi                       · Jul 20                                        
                                                Replying to @leftlanes
                                                Come over I have Snack Factory Pretzel Crisps

                                                                              1


                                                Pretzel Crisps®                  · Jul 20                                        
                                                Always seeking that next-level snack. Well hello, Buffalo #PretzelCrisps Sliders
                                                instagram.com/p/BldZIdLHKDz/…

                                                                              1


                                                Mel                       · Jul 20                                                       
                                                Replying to @FrankRamblings
                                                Maybe this is my podcast. I try all the Pretzel Crisps but I make this content drag
                                                and last for at least a year.

                                                     1                        1


                                                SF&WB            · Jul 20                                                                
                                                NEW PRODUCTS SLIDESHOW: June 2018. Featuring products from
                                                @SugarBowlBakery, @rwgarciasnacks, @Hostess_Snacks, @docpopcorn,
                                                @golivelite, @PretzelCrisps, @ftbrownies, @ClioSnacks, @TysonFoods, and
                                                @Tastykake bit.ly/2uQnU6G




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 19 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                        Page 19 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-07-01 until:2018-07-31



 pretzel crisps since:2018-07-01 until:2018-07-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                 1             3


                                                Mel                       · Jul 20                                                
                                                I currently have 4 bags of Pretzel Crisps in my house in a variety of flavors. How
                                                are you doing?

                                                     1                         4


                                                Kaylee                    · Jul 20                                                       
                                                Replying to @_kirbst0mp_
                                                Zach will do the SAME thing but instead it’s normally pretzel crisps with guac
                                                and occasional handfuls of Fritos

                                                     1       
                                                Morgan Bailey                          · Jul 19                                          
                                                Replying to @msnicolemaria @rileyljensen
                                                It’s so good! Idk if I’d ever eat it with salami but def with pretzel crisps and pita
                                                chips

                                                                               1


                                                Morgan Bailey                        · Jul 19                                            
                                                My new favorite snack is pretzel crisps and spreadable laughing cow cheese.
                                                Thank you @rileyljensen for introducing me to this cause I’m now obsessed

                                                     2                         4


                                                Migraine-oween                · Jul 19                                   
                                                Hey @ZARA did you chain @PretzelCrisps together and paint them gold? Cool
                                                idea!! I love wearable food




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 20 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                        Page 20 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-07-01 until:2018-07-31



 pretzel crisps since:2018-07-01 until:2018-07-31
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          




                                                                              1

                                                         ||-//                 · Jul 19                                                  
                                                Pretzel crisps are so addicting holy shit

                                                              
                                                naomi               · Jul 19                                                   
                                                Fell asleep last night with my arm around a bag of pretzel crisps, so you know
                                                what I was thinking about before bed.

                                                                              1


                                                Pretzel Crisps®                 · Jul 19                                       
                                                Snack #Tip: Take advantage of the natural sweets of summer like raspberries! The
                                                perfect topper. #PretzelCrisps




                                                                 3            9


                                                e            · Jul 19                                                                    
                                                pretzel crisps and hummus are the way to my heart

                                                                              2


                                                Corey Statik                · Jul 19                                                     


       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 21 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                         Page 21 of 44



                                                Replying to @Mrsuttonderek @PretzelCrisps
    Home         Moments                      Hahaha
                                                                                                               Have an account? Log in
                                                                    pretzel crisps since:2018-07-01 until:2018-07-31


                                                             
 pretzel crisps since:2018-07-01 until:2018-07-31
                                                     spooky                           · Jul 18                                  
                                                the four food groups are pasta, 7/11 monterey jack taquitos, pretzel crisps, and
 Top    Latest     People    Photos   Videos   News
                                                ice coffee
                                                          Broadcasts                                                                          

                                                                               7


                                                Spindrift 
                                                                              · Jul 18                                                   
                                                Replying to @RedTeamConsult @spindrift @PretzelCrisps
                                                Cheers, Red Team!

                                                                               1


                                                Red Team Consulting                        · Jul 18                            
                                                Mid-day snack sesh with a few of our favorites @spindrift, @PretzelCrisps, and
                                                coffee. #DayInTheLife #RedTeamTakeover




                                                    1           1              6


                                                Kimberly nail                    · Jul 18                                                 
                                                Replying to @PretzelCrisps
                                                Oh I’m LOVING                         the      garlic Parmesan !!! THANKS

                                                                               1


                                                Pretzel Crisps®                  · Jul 18                                    
                                                Current status: Road trip snacking #PretzelTrips instagram.com/p/BlYLvYXlY5C/…

                                                    1           1              2


                                                Pretzel Crisps®                  · Jul 18                                                 
                                                There’s nothing quite like a #summertime salad. Except, of course, for one
                                                topped with #PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 22 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                        Page 22 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-07-01 until:2018-07-31



 pretzel crisps since:2018-07-01 until:2018-07-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                7             33


                                                cal              · Jul 17                                                                
                                                hummus and pretzel crisps are a         snack

                                                                              1


                                                @CzarFancypants                 · Jul 17                                        
                                                These pretzel crisps would be a great addition to your kids school lunches. -->
                                                amzn.to/2mr3Wvy

                                                #PrimeDay

                                                            
                                                Fitt and Fabulous            · Jul 17                                     
                                                They're BACK! the best way to make salad AMAZING! #pretzelcrisps
                                                #spicyhummus #arugulasalad #eatlean #eatsmart #crunchy #crispy #delicious
                                                instagram.com/p/BlWYJj-Hsgj/…

                                                            
                                                Michael Finley                  · Jul 17                                    
                                                @PretzelCrisps thanks for the follow, Pretzel & have a great Tuesday! Check
                                                out my website, BourbonStreetHomes.com . I always have the best deals on fully
                                                renovated properties and fixer uppers!

                                                            
                                                Angelique Moore                 · Jul 17                                                 
                                                @SouthwestTheMag my favorite snack is pretzel crisps and hummus
                                                #southwestsnacks

                                                            
                                                Pretzel Crisps®                  · Jul 17                                                
                                                Give us all the tacos!! #TacoTuesday instagram.com/p/BlVuxVHAl12/…

                                                                              4


                                                ho, but make it spooky                     · Jul 17                             
                                                I’m a hummus girl. Chickpeas are a mouth bop. Like, just dip pretzel crisps and
                                                carrots in that shit and you good for life

                                                     1                        2


                                                Heather J Boneparth                      · Jul 17                                        
                                                Replying to @dougboneparth @PretzelCrisps
                                                I’m just trying to live my best pretzel life. I happen to be a huge fan. Everything
                                                pretzels ftw.

                                                                              1




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 23 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                         Page 23 of 44




    Home         Moments                      Seth Rutman                             · Jul 17
                                                                    pretzel crisps since:2018-07-01            Have an account? Log in
                                                                                                    until:2018-07-31                      

                                                #GiveDouglasFreeStuff
 pretzel crisps since:2018-07-01 until:2018-07-31
                                                                               2

 Top    Latest     People    Photos   Videos   News
                                                Douglas Broadcasts
                                                         A. Boneparth                     · Jul 17                                         
                                                .@PretzelCrisps, so @averagejoelle is obsessed with your crispy treats and is
                                                urging me to make some clever content with you. However, she requires Pretzel
                                                Crisps. Can we make this happen? I need to satisfy her before things go bad for
                                                me.

                                                    2        
                                                Pretzel Crisps®                 · Jul 17                                                  
                                                Pretzel Crisps®. Taco Fixings. On-the-go. What else is there to say?
                                                #TacoTuesday
                                                ow.ly/Z3Wa30kZuoS




                                                                 1             2


                                                Krysta                   · Jul 16                                               
                                                i’m at Kroger looking for pretzel crisps AND I CANT FIND THEM ANYWHERE and
                                                i’ve had to go through SO MANY AISLES and it’s actually so fun because when AJ
                                                wakes up I’m going to blame him because it’s literally his job to make this happen
                                                to me

                                                                               4


                                                Reagan                     · Jul 16                                                       
                                                Replying to @hquist7
                                                OK YES and a costco sized bag of pretzel crisps

                                                    1        
                                                   Dum Dum Dakotan                             · Jul 16                                   
                                                I'm currently eating deli style pretzel crisps.
                                                Thank you for following me on Twitter.com.

                                                    1                          5


                                                Cindy Rodeo Steedle                     · Jul 16                                          
                                                Replying to @PretzelCrisps
                                                Love this product my favorite YUM!

                                                                               1


                                                Douglas A. Boneparth                        · Jul 16                                    
                                                Well, if I were a smart man, I’d end my tweeting today on @PretzelCrisps
                                                following me.




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 24 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                      Page 24 of 44




    Home         Moments                                                                                 Have an account? Log in
                                                Honored. Honored.pretzel crisps since:2018-07-01 until:2018-07-31

                                                                               3
 pretzel crisps since:2018-07-01 until:2018-07-31
                                                                       · Jul 16                                                  
                                                the kid i nanny for it eating hot buffalo flavored pretzel crisps and i wanna choke
 Top    Latest     People    Photos   Videos   News
                                                they smellBroadcasts
                                                            so bad                                                                        

                                                             
                                                Rebecca Harris                       · Jul 16                                         
                                                Replying to @PretzelCrisps




                                                             
                                                Pretzel Crisps®                      · Jul 16                                         
                                                Replying to @cooper917
                                                The best combo!

                                                                               1


                                                Pretzel Crisps®                   · Jul 16                                    
                                                This snack brand is ready for a summer #roadtrip! Follow along with us to see
                                                where we're going! #PretzelTrips instagram.com/p/BlS-fvgFl-x/…

                                                    1            1             4


                                                Pretzel Crisps®                · Jul 16                                               
                                                It’s #summertime, keep your snacks fresh and light #fruit #PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 25 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                         Page 25 of 44




    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-07-01 until:2018-07-31



 pretzel crisps since:2018-07-01 until:2018-07-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                          




                                                                               3


                                                WeWonYou Lost                     · Jul 16                                                
                                                Replying to @PretzelCrisps
                                                Best snack ever, I’m including ice cream in this!!!!!!

                                                                               1


                                                get your hits together                       · Jul 15                                     
                                                buffalo wing pretzel crisps >

                                                             
                                                Traci @ Coastalpines                  · Jul 15                                            
                                                World Cup watching
                                                Gruyere
                                                Cheddar
                                                Goat cheese rolled in everything bagel seasoning
                                                Maple glazed pecans
                                                Pickles
                                                Bing cherries
                                                Pretzel crisps
                                                Pita chips
                                                Peppered salami & mild salami… instagram.com/p/BlQpnUlh6-d/…

                                                             
                                                Jason Cooper                   · Jul 15                                                   
                                                Replying to @PretzelCrisps
                                                OMG.... these are the greatest thing since regular pretzels!!! These tasty little
                                                Pretzel Crisps with some #hummus...

                                                     1                         2


                                                Pretzel Crisps®               · Jul 15                                                    
                                                Sunday: Snacks & TV-binging #RethinkYourPretzel




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 26 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                        Page 26 of 44



                                                                  1               3
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-07-01 until:2018-07-31
                                                                  · Jul 15                                                               
                                                Replying to @PretzelCrisps
 pretzel crisps since:2018-07-01
                               omguntil:2018-07-31
                                  !!!

                                                                                 1
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          
                                                Pretzel Crisps®                         · Jul 15                                         
                                                Replying to @_allymango
                                                The feeling is mutual!

                                                    1                            1


                                                Pretzel Crisps®                         · Jul 15                                         
                                                Replying to @riaro
                                                The perfect snack for jetsetting!

                                                                                 1


                                                oc2o              · Jul 14                                                               
                                                Snack Factory Original Pretzel Crisps

                                                                         Snack Factory Original Pretzel Crisps - OC2O™
                                                                         Cheap Snack Factory Original Pretzel Crisps on sale &
                                                                         clearance. Shop new, used items ➤ Best sales &
                                                                         promotions 2018 - OC2O™
                                                                         oc2o.com



                                                            
                                                chris brown               · Jul 14                                                       
                                                pretzel crisps underrated

                                                                                 2


                                                                 · Jul 14                                                                
                                                @PretzelCrisps i also love u and your pretzel crisps

                                                    1       
                                                Toby Metcalf                       · Jul 14                                              
                                                Replying to @KariVanHorn @PretzelCrisps
                                                OH MY!




                                                            
                                                Mad Max                      · Jul 14                                                    


       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 27 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                        Page 27 of 44



                                                I am sexually attracted to buffalo pretzel crisps
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-07-01 until:2018-07-31



 pretzel crisps since:2018-07-01  until:2018-07-31
                               Aaron Huff   · Jul 14                                                                                     
                                                Replying to @sak_shoes
                                                So....REALLY fun night, then?          (we’re big fans of pretzel crisps and
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         
                                                sliced cheese, but hey, cream cheese and you know it’s a party     )

                                                     1       
                                                Sak               · Jul 14                                                               
                                                Replying to @aaronhuff
                                                Towards the end of the evening, I was ferociously eating pretzel crisps dipped in
                                                a container of cream cheese haha.

                                                     1       
                                                Pretzel Crisps®                 · Jul 14                                    
                                                Stack your snacks high and your #chocolate snacks higher #RethinkYourPretzels




                                                                                4


                                                Kova Rogers                      · Jul 13                                                
                                                Replying to @jendalton12 @RickBroering @Bob_Herzog
                                                Those pretzel crisps are amazing!!! Have you tried the buffalo flavor?
                                                #justsaying

                                                                                1


                                                Mallorie Owens | Lifestyle, Beauty, Travel Blog…                             · Jul 13 
                                                Replying to @PretzelCrisps
                                                Thanks so much for the follow, our whole family loves pretzel crisps!

                                                                                1


                                                Maria Roach           · Jul 13                                                           
                                                Replying to @PretzelCrisps
                                                On a plane. With hummus. All day long!!             #healthysnacks




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 28 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                       Page 28 of 44




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-07-01 until:2018-07-31



 pretzel crisps since:2018-07-01 until:2018-07-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                     1      
                                                Whats Cookin                   · Jul 13                                                 
                                                Hey @PretzelCrisps, Thank you for the follow!

                                                                              1


                                                Michael Nania                       · Jul 13                                            
                                                Replying to @NemRaps @AMCTheatres
                                                Dark chocolate pretzel crisps

                                                                              1


                                                Kari Steele 
                                                                             · Jul 13                                                  
                                                Always a great day when I get followed by PRETZELS! Thanks for the love,
                                                @PretzelCrisps!




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 29 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                        Page 29 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-07-01 until:2018-07-31



 pretzel crisps since:2018-07-01 until:2018-07-31
 Top    Latest     People    Photos   Videos   News        Broadcasts                                                                        




                                                     1          3             20


                                                Juice Guru                  · Jul 13                                                     
                                                @PretzelCrisps what is your favourite juice recipe?

                                                             
                                                Pretzel Crisps®                · Jul 13                                                  
                                                These summery treats = instant mood boost #RethinkYourPretzel
                                                instagram.com/p/BlLaXodFwqx/…

                                                     1                        1


                                                Pretzel Crisps®                     · Jul 13                                             
                                                #SnackTime = the best time




                                                     1                        6


                                                Dakota               · Jul 13                                                   
                                                Flaming hot pretzel crisps with hummus. I couldn't ask for a better multicultural
                                                breakfast!

                                                     1                        2


                                                Pretzel Crisps®                     · Jul 13                                             
                                                Replying to @chelseatoday
                                                Respect.

                                                             

       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 30 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                         Page 30 of 44




    Home         Moments                      chelsea            pretzel· crisps                             Have an account? Log in
                                                                             Jul 12since:2018-07-01 until:2018-07-31                      

                                                baby, i ate the crumbs with a plastic spoon. started at 10. ended at 5:30. the.
 pretzel crisps since:2018-07-01   until:2018-07-31
                               entire. bag.

                                                    2                          7
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                           
                                                IG: CharliiiRos3                          · Jul 12                            
                                                DD Hashbrowns, Glazed Donut, Five Guys 4 Lunch, Pretzel Crisps (Buffalo), Ice
                                                Cream , #Engorged I MUST Eat A Salad For Dinner

                                                                               1


                                                Jack Skellington’s sugar baby              · Jul 12                            
                                                My bag of pretzel crisps sounds like my Scruff profile after a good day at the
                                                beach getting a little tan.




                                                                               2


                                                Pretzel Crisps®                  · Jul 12                                       
                                                Turkey or beef? Either way, these little #burger bites pack some serious flavor
                                                punch!




                                                                               3


                                                Pretzel Crisps®                      · Jul 12                                             
                                                Replying to @kimberly__29
                                                Have you tried our Garlic Parmesan flavor?! We love the idea of some added
                                                mozzarella!

                                                                1              1


                                                Pretzel Crisps®                      · Jul 12                                             
                                                Replying to @kimberly__29
                                                Thanks for the love, Kimberly!

                                                            
                                                booboo the fool                    · Jul 11                                    
                                                Currently eating pretzel crisps and pretending they’re pizza dipped in ranch and
                                                I AM ON EDGE

                                                            


       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 31 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                         Page 31 of 44




    Home         Moments                      Kimberly nail                      · Jul 11
                                                                    pretzel crisps since:2018-07-01            Have an account? Log in
                                                                                                    until:2018-07-31                      

                                                Chrisp!
 pretzel crisps since:2018-07-01 until:2018-07-31
                                1    
                                                KimberlyBroadcasts
                                                          nail                 · Jul 11                                         
 Top    Latest     People    Photos   Videos   News                                                                                           
                                                @PretzelCrisps I love     @PretzelCrisps soo much! Please understand that
                                                they have been a part of my life for so long!!! You can’t replace them! Thank You
                                                so much for making them!

                                                    1        
                                                Pretzel Crisps®                      · Jul 11                                             
                                                Replying to @TheMikeTrainor
                                                Of course, but what fun would that be?!

                                                                               1


                                                alana                    · Jul 11                                               
                                                it’s all fun and games until you’re choking on chocolate covered pretzel crisps at
                                                work

                                                                               1


                                                Mike Trainor 
                                                                                       · Jul 11                                          
                                                Replying to @PretzelCrisps
                                                Can’t I just eat them and that’s it?

                                                    1        
                                                                         · Jul 11                                                         
                                                get u some buffalo wing flavored pretzel crisps




                                                                               2


                                                syd                    · Jul 11                                                  
                                                let me tell u, buffalo wing pretzel crisps and coffee do not taste good together

                                                                               2




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 32 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                      Page 32 of 44



                                                                                     · Jul 11                                          
    Home         Moments                      Already missing ourpretzel                                    Have an account? Log in
                                                                           crisps since:2018-07-01 until:2018-07-31
                                                                     first stop  on our summer #PretzelTrips       #roadtrip
                                                                                   …

 pretzel crisps since:2018-07-01
                                until:2018-07-31
                                             1


                                                Pretzel Crisps®                · Jul 11                                              
 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                On Wednesdays   we eat pink! #PretzelCrisps                                                




                                                                 1             2


                                                Badie Mot                     · Jul 10                                       
                                                Pretzel crisps are better than having a meltdown bc I have maximum space for
                                                thanksgiving leftovers.

                                                             
                                                   MzShasta Halloween Queen                       · Jul 10                 
                                                @PretzelCrisps #SnackFactory has THE BEST pretzel crisps! [Which happen to
                                                be non GMO]

                                                                               1


                                                Pretzel Crisps®                    · Jul 10                                     
                                                Itching for a #roadtrip? Follow along on ours as we travel the country with our
                                                favorite flavors by our side. #PretzelTrips instagram.com/p/BlDmVsxl7Zp/…

                                                                               1


                                                Pretzel Crisps®                  · Jul 10                                            
                                                Bored with breakfast? Allow us to rethink that for you. #PretzelCrisps




                                                                 1             3


                                                Top Idea List            · Jul 10                                                
                                                New post (Great recipe: Tuna Avacado Salad: I eat it with pretzel crisps.) has been
                                                published on TopIdeaList.com - topidealist.com/fitness/great-…




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 33 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                       Page 33 of 44




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-07-01 until:2018-07-31



 pretzel crisps since:2018-07-01 until:2018-07-31
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         




                                                            
                                                alpha                 · Jul 9                                                           
                                                I have two words for everyone: pretzel crisps

                                                                             4


                                                vic                   · Jul 9                                                
                                                pretzel crisps and hummus is the best snack ever and if you don’t agree then
                                                you’re just really wrong

                                                                             3


                                                Things Im Eating Right Now                       · Jul 9                                
                                                Hummus & pretzel crisps + 2 string cheese for dinner




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 34 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                         Page 34 of 44




    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-07-01 until:2018-07-31



 pretzel crisps since:2018-07-01 until:2018-07-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                          




                                                     1                         1


                                                Anastasia O.                          · Jul 9                                             
                                                Pretzel Crisps are life

                                                             
                                                Nicole                           · Jul 9                                               
                                                There’s a power line down in the neighbourhood. Not sure how long it’s been out
                                                or how long until it’s fixed so I don’t think I’ll open the fridge. Pretzel crisps for
                                                lunch it is!

                                                             
                                                Show this thread

                                                Pretzel Crisps®               · Jul 9                                                     
                                                Gooey goals for #summer snacking! #PretzelCrisps




                                                                 2             4


                                                Honey                      · Jul 9                                             
                                                I’m currently laying in bed eating pretzel crisps and drinking wine with Noah and
                                                life couldn’t be any better.




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 35 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                        Page 35 of 44




    Home         Moments                      andrea                 · Jul 8
                                                                                                              Have an account? Log in
                                                                   pretzel crisps since:2018-07-01 until:2018-07-31
                                                                                                                                         
                                                am i really going to finish this whole bag of pretzel crisps right now?

 pretzel crisps since:2018-07-01
                                until:2018-07-31
                                             2


                                                Mystery Mania                         · Jul 8                                   
 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                Got my FREE @PretzelCrisps from @Lucky they sent for #LuckyYou Rewards
                                                                                                                                             
                                                Members! Trying these out for the first time as well, let’s hope these are yummy.
                                                Regular price is $3.99. #PretzelCrisps #GarlicParmesan #Lucky #Store714 – at
                                                Lucky




                                                                              3


                                                Pretzel Crisps®                · Jul 8                                                   
                                                Summer nights done right. Dinner and #dessert brought to you by
                                                #PretzelCrisps




                                                    1           4             69


                                                lil nut             · Jul 7                                                              
                                                @Sabra i fuck witchu and i fuck witchu @PretzelCrisps

                                                                              1




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 36 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                      Page 36 of 44



                                                                                   · Jul 7                                            
    Home         Moments                      Pretzel Crisps + Nutella  =                                  Have an account? Log in
                                                                  pretzel crisps since:2018-07-01 until:2018-07-31



 pretzel crisps since:2018-07-01  until:2018-07-31
                               Heavennnnn!!!

                                                    1        
 Top    Latest     People    Photos   Videos    Show thisBroadcasts
                                               News       thread                                                                          
                                                Charles Turner III                    · Jul 7                                       
                                                Also send me @PretzelCrisps I love them! #GoToSnack

                                                                              1


                                                Pretzel Crisps®                  · Jul 7                                            
                                                Fruit and #PretzelCrisps are the perfect duo to sweeten up any snack




                                                                1             5


                                                Santina's Harvest                      · Jul 7                                      
                                                @PretzelCrisps and SanTina's Harvest's #simple creations.#blackbeandip
                                                #sourcreamdip #hummus totally #veagan #nongmo #glutenfree
                                                Get your set and start a healthier meal and snack preparation




                                                                              1




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 37 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                       Page 37 of 44




    Home         Moments                      Pretzel Crisps®                     · Jul 6
                                                                  pretzel crisps since:2018-07-01            Have an account? Log in
                                                                                                  until:2018-07-31                      
                                                                                                       #
                                                ow.ly/hqof30kPOw9
 pretzel crisps since:2018-07-01
                               
                                 until:2018-07-31
                                             4


                                                Pretzel Crisps®                · Jul 6                                      
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         
                                                You might have a go-to #nachos recipes, but have you considered going sweet
                                                instead of savory? #RethinkYourPretzel ow.ly/vugJ30kIoej




                                                                             5


                                                IHeartNaturalDeals                     · Jul 6                                          
                                                Snack Factory Pretzel Crisps 8 Pack - As Low As $4.39 (or $0.55 Each)

                                                iheartnaturaldeals.com/?p=38385




                                                            
                                                Diana                    · Jul 6                                                        
                                                FREE Pretzel Crisps at Save Mart today! Just add the offer to your card!
                                                instagram.com/p/Bk5GpCBFf-0/…

                                                            
                                                crystal leon                · Jul 6                                         
                                                #breakfastofchampions @pretzelcrisps #garlicparmesan and of course
                                                goldpeak that is the only beverage I have consumed since my surgery 4 years
                                                ago ! I do not drink anything else and I… instagram.com/p/Bk4qcvbBETT/…

                                                                             1


                                                Matt Evans                      · Jul 6                                      
                                                If you’d told me a few years ago I would be eating pretzel crisps and hummus
                                                and watching my 3rd episode of Queer Eye at 4am I would’ve said you were high
                                                on drugs, but here I am

                                                                             7



       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 38 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                      Page 38 of 44




    Home         Moments                      Lisellle            pretzel
                                                                  · Jul                                      Have an account? Log in
                                                                        5 crisps since:2018-07-01 until:2018-07-31                    


 pretzel crisps since:2018-07-01
                                until:2018-07-31
                                      
                                                kady                    · Jul 5                                                     
 Top    Latest     People    Photos   Videos   News       Broadcasts
                                                ive probably  said this b4 but pretzel crisps are rly one of the best innovations of       
                                                this century ive always loved regular pretzels but at this pt i think pretzel crisps r
                                                better

                                                                               1


                                                    Karen Pence’s Boos                          · Jul 5                              
                                                Replying to @MilesKlee
                                                I ate a 100 calorie bag of pretzel crisps because I pretended it wasn’t food and
                                                we have a glut of them

                                                                               1


                                                kyy                       · Jul 5                                                 
                                                I just demolished like half a bag of buffalo wing pretzel crisps in like 15 mins why
                                                am I like this

                                                    1                          4


                                                Yasmin.                   · Jul 5                                                    
                                                Salt & pepper pretzel crisps taste like honey mustard

                                                                               1


                                                Ishmael Q                · Jul 5                                                      
                                                Ya, pretzel crisps leave pita chips in the dust. I'd still like to do pita ever and anon
                                                to switch it up.

                                                             
                                                Pretzel Crisps®               · Jul 5                                                
                                                Dinner plans? Done. #RethinkYourDinner #RethinkYourPretzel




                                                                               3


                                                Sabra 
                                                                  · Jul 4                                                           
                                                Replying to @Kaylore @JackieMarushka and 5 others
                                                So glad you're loving our hummus

                                                                               3


                                                jenry             · Jul 4                                                            
                                                Replying to @cheickna73
                                                hummus w pretzel crisps is my go to move




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 39 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                      Page 39 of 44




    Home         Moments                        Kay Watson              · Jul 4
                                                                                                            Have an account? Log in
                                                                 pretzel crisps since:2018-07-01 until:2018-07-31
                                                                                                                                       
                                               Replying to @JackieMarushka @JimmyWayne and 3 others
 pretzel crisps since:2018-07-01  until:2018-07-31
                               Sounds good. I love hummus. (With @PretzelCrisps) Never tried that brand tho.
                                               Have you tried the @Sabra brand? It's one of my favorite.

 Top    Latest     People    Photos   Videos     1
                                               News        
                                                        Broadcasts             2                                                           

                                               Pretzel Crisps®                   · Jul 4                                        
                                               Our favorite 4th of July snack -- with chocolate and Pretzel Crisps®, of course!
                                               #July4th instagram.com/p/BkzyXxTlfuK/…

                                                                             2


                                               Pretzel Crisps®                   · Jul 4                                               
                                               Celebrating all things red, white & blue today! Happy #4thofJuly




                                                               1             6


                                               Pretzel Crisps®                      · Jul 4                                            
                                               Replying to @bananasandy
                                               Thank you very much for bringing this to our attention, we take this very
                                               seriously! We have shared this with the team but please be sure to let our team
                                               know here: slletsconnect.com/pretzel-crisps/ so we can work to make this right!

                                                           
                                               Anna                        · Jul 3                                           
                                               put me in a room by myself with a bag of pretzel crisps & u can guarantee that it
                                               will be like the bag was never filled with pretzels

                                                               1             2


                                                                                              · Jul 3                                  
                                               Replying to @GregMcCambley @weirdalifrey
                                               Woah. I’m eating Pretzel Crisps as I read your tweet about Pretzel Crisps.




        Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 40 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                        Page 40 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-07-01 until:2018-07-31



 pretzel crisps since:2018-07-01 until:2018-07-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                 1               1


                                                Rob Visconti              · Jul 3                                                        
                                                Pretzel crisps are horribly underrated.

                                                     1                           1


                                                Sandra                   · Jul 3                                                         
                                                Replying to @PretzelCrisps
                                                I will never buy any of your products since the day I spent throwing up after
                                                eating your Pretzel Crisps which was a clear clue that they weren’t gluten-free. I
                                                double checked the package and it was labeled as GF (the bag was thrown out
                                                before I could report it). Buyer beware!

                                                     1      
                                                Pretzel Crisps®               · Jul 3                                        
                                                The countdown is on! T-minus 24 hours until we're celebrating #4thofJuly and
                                                snacking the day away!




                                                     1                           1


                                                spoopy ᵒᵒᶠ               · Jul 2                                                         
                                                I want dark chocolate pretzel crisps

                                                     1                           2

                                                Show this thread

                                                Pretzel Crisps®                        · Jul 2                                           



       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 41 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                         Page 41 of 44



                                                Eyes on the prize. The snack prize, that is! #PretzelCrisps
    Home         Moments                      instagram.com/p/Bkux6LUlwba/        …                         Have an account? Log in
                                                                   pretzel crisps since:2018-07-01 until:2018-07-31


                                                             
 pretzel crisps since:2018-07-01 until:2018-07-31
                                                Balistreri Sendik's           · Jul 2                                                    
                                                Take snack time to the next level with today's Daily Deal: Sabra Hummus and
 Top    Latest     People    Photos   Videos   News       Broadcasts
                                                Snack Factory Pretzel Crisps are 2/$4! See all this month's Daily Deals here:                




                                                   Daily Deals - Sendik's Food Market
                                                   View October DealsOpens in a new window
                                                   sendiks.com


                                                             
                                                Pretzel Crisps®                · Jul 2                                  
                                                #Rethink your snack to keep up with your busy summer schedule! #GrabNGo
                                                #PretzelCrisps




                                                                                5


                                                Ethereal Andy ¦ Hyperion Nyx                         · Jul 2                             
                                                Replying to @WholeFoods @kettlebrand @PretzelCrisps
                                                What about you don't save yourself from shame and address what you did to this
                                                man? Shame on you!




                                                             
                                                SalsaR                 · Jul 1                                                           



       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 42 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                        Page 42 of 44



                                                Replying to @WholeFoods @kettlebrand @PretzelCrisps
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-07-01 until:2018-07-31
                                                facebook.com/directactionev…

                                                             
 pretzel crisps since:2018-07-01 until:2018-07-31
                                                SalsaR                · Jul 1                                                            
                                                Replying to @WholeFoods @kettlebrand @PretzelCrisps
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          




                                                             
                                                Megan Upchurch                        · Jul 1                                  
                                                put me beside a bag of pepper and salt pretzel crisps and I have no fucking will
                                                power

                                                                                1


                                                                     · Jul 1                                                             
                                                i miss those pretzel crisps


                                                                                @hrrypottcr
                                                                      she interrupted my show


                                                    0:04



                                                                                3


                                                halle             · Jul 1                                                    
                                                you know it’s summer when you have 3 strips of bacon, some pretzel crisps, a
                                                granola bar, and half a sprite for dinner

                                                                                5


                                                Randy The Wild Horse                       · Jul 1                         
                                                Review of Snack Factory pretzel crisps bacon habanero.: youtu.be/_I24hm4q6KI?
                                                a via @YouTube




                                                             
                                                Randy The Wild Horse                       · Jul 1                         
                                                I added a video to a @YouTube playlist youtu.be/_I24hm4q6KI?a Review of Snack
                                                Factory pretzel crisps bacon habanero.

                                                             
                                                kellybean 又                · Jul 1                                          
                                                Last night my drunk snack was hummus and pretzel crisps, wow so healthy is this
                                                growing up?

                                                    1           2               12




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 43 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                    Page 43 of 44




    Home         Moments                      Pretzel Crisps® pretzel crisps since:2018-07-01
                                                                                  · Jul 1                  Have an account? Log in 
                                                                                                until:2018-07-31
                                                What summer snack dreams are made of... #RethinkYourPretzel


 pretzel crisps since:2018-07-01 until:2018-07-31
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                     




                                                                               7


                                                     Itoruna                · Jul 1                                               
                                                it’s almost 5 am and I just ate a dragonfruit, pretzel crisps and a homemade
                                                tzaziki dip

                                                do i look like a stoner




                                                                               3


                                                                     · Jun 30                                                     
                                                pretzel crisps are superior

                                                                               1


                                                Adryem                · Jun 30                                                    
                                                Replying to @WholeFoods @kettlebrand @PretzelCrisps
                                                Whole Foods has so much single use plastic packaging. Are you doing anything
                                                to reduce single use plastic which is terribly destructive to the environment??

                                                             


       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 44 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-07-01 until:2018-07-31 - Twitter Search                                                   Page 44 of 44




    Home         Moments                                                                              Have an account? Log in
                                                              pretzel crisps since:2018-07-01 until:2018-07-31

                                                                           Back to top ↑
 pretzel crisps since:2018-07-01 until:2018-07-31
 Top    Latest     People    Photos   Videos   News   Broadcasts                                                                    




       Case 3:17-cv-00652-KDB-DSC Document 44-5 Filed 10/29/18 Page 45 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
